DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 11/22/2019. Claims 1-30 are pending and examined below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“latching unit’ in claim 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160100787 A1 (hereinafter referred to as “Leung”).
Regarding claim 21, Leung teaches a method for measuring physiological information of a user (paragraphs [0009]-[0011]), comprising:

determining a measuring position on the skin area based on a scanning result (paragraphs [0009]-[0011], [0031]-[0040], [0048]);
driving the sensor to move upwards to contact the skin surface at the measuring position (has actuator that moves the device in an z-direction; paragraph [0013], [0043]-[0048]); and
detecting the physiological information of the user at the measuring position by the sensor (paragraphs [0070]-[0073]).
Regarding claim 22, Leung teaches further comprising:
determining an optimal contacting force of the sensor on the wrist to detect the physiological information (paragraph [0013], [0043]-[0048]).
Regarding claim 23, Leung teaches further comprising:
determining whether the wrist for measurement is a left or right wrist and driving the sensor to scan the wrist based on the determination result (paragraphs [0009]-[0011], [0031]-[0040], [0048]).
Regarding claim 24, Leung teaches further comprising:
presetting the sensor from an original position to an initial sensing position based on which wrist is determined for measurement, and further scans the wrist surface from the initial sensing position along a corresponding predetermined path (paragraphs [0009]-[0011], [0031]-[0040], [0048]).
Regarding claim 25, Leung teaches further comprising:
driving the sensor to scan the wrist in a direction perpendicular to an artery (paragraphs [0009]-[0011], [0031]-[0040], [0048]).
Regarding claim 26, Leung teaches wherein the sensor is driven to scan around the wrist (paragraphs [0009]-[0011], [0031]-[0040], [0048]).

Claim(s) 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6432060 B1 (hereinafter referred to as “Amano”). Regarding claim 27, Amano, teaches a method of applying a wrist-type measurement device to detect physiological information of a user (column 9, lines 42-58), comprising:
wearing a wristband on a wrist of the user (band 144; column 12, line 22 to column 13, line 62; Figures 7-10);
putting the wrist on the device and coupling the wristband to an opening of the device (column 12, line 22 to column 13, line 62; Figures 7-10);
presetting a sensor of the device based on which wrist is put on the device (column 12, line 22 to column 13, line 62; Figures 7-10); and
starting the measurement of the device (column 12, line 22 to column 13, line 62; Figures 7-10).
Regarding claim 28, Amano teaches wherein the step of presetting the sensor of the device based on which wrist is put on the device further comprises locating the sensor to a first initial sensing position when a left wrist is put on the device and locating the sensor to a second initial sensing position when a right wrist is put on the device (column 12, line 22 to column 13, line 62; Figures 7-1).
Regarding claim 30, Amano teaches wherein the step of coupling the wristband to an opening of the device further comprises locking the wristband with the opening mechanically (178; column 13, lines 27-62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5-8, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano, in view of Leung. 
Regarding claim 1, Amano, a blood pressure monitor, teaches a wrist-type measurement system (column 9, lines 42-58), comprising:
a measurement surface on which a user puts a wrist for measurement (112; column 12, line 22 to column 13, line 62; Figures 7-9);
an opening configured on the measurement surface (shows an opening in which sensor block goes through; column 12, line 22 to column 13, line 62; as shown in Figure 9); and
a sensor (42, 119) configured under the measurement surface for measuring physiological information of the user on the wrist through the opening (column 12, line 22 to column 13, line 62; Figures 7-10), and
further wherein the sensor is operable to move upwards through the opening to contact the wrist surface at the measuring position to measure the physiological information of the user in a contact mode (column 12, line 22 to column 13, line 62; Figures 7-10), but does not explicitly teach wherein the sensor is operable to scan the upper wrist surface along a scan path under the wrist to determine a measuring position. 
However, Leung, a blood pressure measuring device teaches wherein the sensor is operable to scan the upper wrist surface along a scan path under the wrist to determine a measuring position in a non-contact mode (paragraphs [0009]-[0011], [0031]-[0040], [0048]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Amano, to have the sensor be operable to scan a 
Regarding claim 2, Amano, in view of Leung, teaches further comprising a wristband which is worn on the wrist and coupled with the opening during the measurement (band 144; column 12, line 22 to column 13, line 62; Figures 7-10; as taught by Amano).
Regarding claim 5, Amano, in view of Leung, teaches wherein the wristband is coupled to the opening via locking mechanism (178; column 13, lines 27-62; as taught by Amano).
Regarding claim 6, Amano, in view of Leung, teaches further comprising a latch unit being configured on at least one side of the opening for locking the wristband when the wristband is coupled to the opening, and at least one control unit for controlling locking status of the latch unit (178; column 13, lines 27-62; as taught by Amano).
Regarding claim 7, Amano, in view of Leung, teaches wherein the wristband comprises an opening for defining a sensing area of the wrist when the wristband is worn on the wrist (as shown in Figure 10; as taught by Amano).
Regarding claim 8, Amano, in view of Leung, teaches wherein one or more instruction signs are marked on the wristband for guiding the user to properly wear the wristband on at least one of the left and right wrists (as shown in Figure 10; as taught by Amano).
Regarding claim 18, Amano, in view of Leung, teaches wherein the sensor scans the wrist surface in a corresponding predetermined path based on which wrist is put on the measurement surface (paragraphs [0009]-[0011], [0031]-[0040], [0048]; as taught by Leung).
Regarding claim 19, Amano, in view of Leung, teaches wherein the sensor is preset from an original position to an initial sensing position based on which wrist is put on the measurement surface, and further scans the wrist surface from the initial sensing position (paragraphs [0009]-[0011], [0031]-[0040], [0048]; as taught by Leung).
Regarding claim 20, Amano, in view of Leung, teaches wherein the sensor is driven to move around the wrist within a predetermined sensing range from the initial sensing position (paragraphs [0009]-[0011], [0031]-[0040], [0048]; as taught by Leung).

Claims 1 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120172729 A1 (hereinafter referred to as “Yi”), in view of Leung.
Regarding claim 1, Yi, a blood pressure monitor, teaches a wrist-type measurement system (abstract; Figures 7-9), comprising:
a measurement surface on which a user puts a wrist for measurement (as shown in Figures 7-9);
an opening configured on the measurement surface (as shown in Figures 7-9); and
a sensor (140) configured under the measurement surface for measuring physiological information of the user on the wrist through the opening (paragraphs [0054]-[0059]; Figures 7-9), but does not explicitly teach wherein the sensor is operable to scan the upper wrist surface along a scan path under the wrist to determine a measuring position in a non-contact mode and to move upwards through the opening to contact the wrist surface at the measuring position to measure the physiological information of the user in a contact mode.
However, Leung teaches wherein the sensor is operable to scan the upper wrist surface along a scan path under the wrist to determine a measuring position in a non-contact mode (paragraphs [0009]-[0011], [0031]-[0040], [0048]) and to move upwards through the opening to contact the wrist surface at the measuring position to measure the physiological information of the user in a contact mode (paragraphs [0013], [0043]-[0048]).It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yi, to have the sensor be operable to scan a wrist surface, as taught by Leung, because doing so allows a user to position the sensor in a desired position for optimal measurement capabilities.
Regarding claim 9, Yi, in view of Leung teaches, wherein the measurement surface has a front portion and a rear portion which is lower than the front portion (as shown in Figures 7-9).
Regarding claim 10, Yi, in view of Leung, teaches wherein a slope is configured between the higher front portion and the lower rear portion (as shown in Figures 7-9).
Regarding claim 11, Yi, in view of Leung, teaches wherein a recess is configured at the rear portion of the measurement surface (as shown in Figures 7-9).

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano, in view of Leung, as applied to claim 2 above, and further in view of US 20170188668 A1 (hereinafter referred to as “Watterson”).
Regarding claim 3, Amano, in view of Leung, does not explicitly teach wherein the wristband is coupled to the opening via magnetic effect.
However, Watterson teaches using a magnet to couple a wristband (paragraph [0096]-[0097]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Amano, in view of Leung, to  use magnetic coupling, as taught by Watterson, because doing so provides an effective means for coupling the wristband to the opening.
Regarding claim 4, Amano, in view of Leung and Watterson, teaches using a magnetic effect (a magnetic component) to couple the wristband (paragraph [0096]-[0097]; as taught by Watterson), but does not explicitly teach wherein multiple magnetic components are configured along at least one side of the wristband for affixing the wristband to the opening.
However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to use multiple magnetic components, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make this modification because doing so allows for stronger magnetic coupling of the wrist strap.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano, in view of Leung, as applied to claim 1 above, and further in view of US 6210340 B1 (hereinafter referred to as “Amano ‘340”).
Regarding claim 12, Amano, in view of Leung, does not explicitly teach further comprising a cantilever coupled to the sensor to drive the sensor to scan the wrist surface along the scanning path perpendicular to an artery under the wrist surface.
However, Amano ‘340, a blood pressure sensor, teaches further comprising a cantilever coupled to the sensor to drive the sensor to scan the wrist surface along the scanning path perpendicular to an artery under the wrist surface (column 13, lines 47-61; column 15, lines 22-33; Figures 2a-b). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Amano, in view of Leung, to move the sensor via a cantilever, because doing so allows the user to move the sensor to a desired position.
Regarding claim 13, Amano, in view of Leung and Amano ‘340, teaches wherein the cantilever is operable to rotate around an axis and the sensor is configured at an end of the cantilever (column 13, lines 47-61; column 15, lines 22-33; Figures 2a-b).
Regarding claim 14, Amano, in view of Leung and Amano ‘340, teaches further comprising at least one leverage element being coupled between the cantilever and the sensor, wherein the leverage element is rotatable in relative to the cantilever to press the sensor towards the wrist (column 13, lines 47-61; column 15, lines 22-33; Figures 2a-b).
Regarding claim 15, Amano, in view of Leung and Amano ‘340, teaches further comprising a leverage unit coupled to the cantilever and rotatable in relative to the cantilever to lift the sensor, which is moveably configured at one end of the cantilever, towards the wrist (column 13, lines 47-61; column 15, lines 22-33; Figures 2a-b).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano, in view of Leung, as applied to claim 1 above, and further in view of US 20050283087 A1 (hereinafter referred to as “Takazawa”).
Regarding claim 16, Amano, in view of Leung, does not explicitly teach further comprising an arm rest component for resting the user's arm.
However, Takazawa, a device for measuring blood pressure, teaches comprising an arm rest component for resting the user's arm (as shown in Figure 1 and 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Amano, in view of Leung, to have an arm rest, as taught by Takazawa, because doing so allows a user to rest their arm during measurement.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano, in view of Leung, as applied to claim 1 above, and further in view of US 20070167845 A1 (hereinafter referred to as “Sasagawa”).
Regarding claim 17, Amano, in view of Leung, does not explicitly teach further comprising a display holder operable for holding a display unit which is used to display the measurement result to the user.
However, Sasagawa teaches comprising a display holder operable for holding a display unit which is used to display the measurement result to the user (as shown in Figures 1A-B). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Amano, in view of Leung, to have a display holder, as taught by Sasagawa, because doing so allows for a user to use a screen to display physiological data.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano as applied to claim 27 above, and further in view of Watterson.
Regarding claim 29, Amano teaches wherein the step of coupling the wristband to an opening of the device further comprises coupling the wristband with the opening by magnet attraction.
However, Watterson teaches using a magnet to couple a wristband (paragraph [0096]-[0097]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Amano to use magnetic coupling, as taught by Watterson, because doing so provides an effective means for coupling the wristband to the opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791